— In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Suffolk County, dated May 8, 1980, which (1) granted plaintiffs’ motion to set aside a jury verdict in defendant’s favor, and (2) ordered a new trial. Order reversed, without costs or disbursements, motion denied and jury verdict reinstated. There was not such a clear preponderance of evidence in plaintiffs’ favor as would warrant setting aside, as contrary to the weight of the evidence, the jury’s verdict in defendant’s favor. Hopkins, J.P., Titone, Rabin and Margett, JJ., concur.